Title: Virginia Delegates to Benjamin Harrison, 13 September 1783—Missing Letter
From: Virginia Delegates
To: Harrison, Benjamin


Editorial Note
13 September 1783. In a letter of 26 September to the Virginia delegates in Congress (q.v.), Governor Harrison acknowledged receipt of their letter dated thirteen days earlier. This letter, now missing, was written by Joseph Jones on behalf of the Virginia delegation and forwarded by Harrison on 20 October to John Tyler for submission by him to the Virginia General Assembly (Delegates to Harrison, 20 Sept., and n. 1; Executive Letter Book, 1783–1786, p. 219, MS in Va. State Library; JHDV(1828 ed.). Journal of the House of
          Delegates of Virginia, Anno Domini, 1776 (Richmond, 1828)., Oct. 1783, p. 7). In his letter to Tyler, Harrison stated that the delegates’ communication “encloses the terms on which Congress will accept the cession of our back country and gives some insight into the policy of Great Britain in laying restrictions on our trade.” For the terms of cession, see JM to Jefferson, 20 Sept., and n. 3. For Great Britain’s trade policy, see JM to Randolph, 8 Sept., and n. 4; 13 Sept., and nn. 3, 5, 6; to Jefferson, 20 Sept., and nn. 13, 14; Harrison to Delegates, 3 Oct.; 18 Oct., and n. 2; Delegates to Harrison, 4 Oct. 1783, and n. 10.
